NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 15, 2022 *
                              Decided September 16, 2022

                                         Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1598

JAMAL A. AKBAR,                                   Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 1:17-CV-05447
INTERSTATE REALTY
MANAGEMENT COMPANY and                            Edmond E. Chang,
LEGENDS A-2, LLC,                                 Judge.
     Defendants-Appellees.

                                       ORDER

      Jamal Akbar sued the owner and the operator of a housing development for
denying his application to rent a unit allegedly because of his disability (muscular

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1598                                                                              Page 2

damage to his left shoulder) and low income. See 42 U.S.C. § 3604. Because the district
court correctly ruled that Akbar did not present any evidence of unlawful
discrimination and entered summary judgment against him, we affirm.

       Akbar applied to rent a unit in a Chicago apartment complex managed by
Interstate Realty Management Company and owned by Legends A-2, LLC (collectively,
Interstate). According to Interstate’s policy, applicants who do not receive public-
housing assistance must typically earn at least three times the rental amount in order to
rent a unit. When Akbar applied, three types of units were available: market-rate units
costing $900 per month, low-income units costing $746 per month, and public-housing
units that were available only to applicants receiving public-housing assistance. Akbar’s
income was $731 per month, reflecting his disability benefits, and he did not receive
public-housing assistance. Interstate notified Akbar that it rejected his application
because his monthly income was below the minimum-income requirement for market-
rate and low-income units, and he was ineligible for the public-housing units.

        Akbar sued Interstate, alleging that it discriminated against him based on his
disability and income when it denied his rental application. The district court construed
these allegations as a claim under the Fair Housing Act. See 42 U.S.C. § 3604. Akbar
further alleged that, because Interstate never responded to his request for a hearing
after it denied his application, it denied him property without due process.

       After discovery, Interstate and Akbar cross-moved for summary judgment.
Interstate furnished evidence that Akbar’s income fell below its minimum-income
requirement, that it has rejected nondisabled applicants who fail to meet the income
requirement, and it accepts disabled applicants who do meet that requirement. Akbar
did not respond to these facts with citations to evidence in the record. He pointed only
to the denial of his application and argued that, because he has limited income and is
disabled, Interstate unlawfully discriminated against him.

       The district court entered summary judgment for Interstate. To begin, the court
ruled that Akbar violated the local rules that required him to respond to Interstate’s
asserted facts with citations to the record. See N.D. Ill. L.R. 56.1. As it was permitted to
do, Igasaki v. Illinois Dep't of Fin. & Pro. Regul., 988 F.3d 948, 956–57 (7th Cir. 2021), the
court therefore deemed Interstate’s facts admitted and disregarded Akbar’s
unsupported assertions. Next, the court ruled that Akbar’s claim under the Fair
Housing Act failed because the record contained no evidence that would allow a
reasonable jury to infer that Interstate discriminated against people with disabilities—
either under a disparate-treatment or disparate-impact theory. Finally, the court ruled
No. 22-1598                                                                          Page 3

that Akbar’s due-process claim failed because he did not show that Insterstate, a private
company, acted under color of state law.

        On appeal, Akbar contests the adverse summary judgment. We may assume that
Interstate denied Akbar’s application because of his low income, but the Fair Housing
Act does not bar discrimination based on income. See 42 U.S.C. § 3604. The Act does bar
discrimination based on “handicap,” id. § 3604(f)(1), but the undisputed evidence shows
that Interstate accepts disabled applicants who meet the income rules and rejects non-
disabled (and disabled) applicants who do not. On this record, then, a jury could not
find that Interstate treated Akbar differently, or used an income policy with an adverse
impact, based on disability. See Texas Dep't of Hous. & Cmty. Affs. v. Inclusive Cmtys.
Project, Inc., 135 S. Ct. 2507, 2513, 2525 (2015) (explaining disparate-treatment and
disparate-impact claims under the Act). Akbar speculates that Interstate wanted him
out because of his disability, but speculation is not enough to require a trial. See Khungar
v. Access Cmty. Health Network, 985 F.3d 565, 573 (7th Cir. 2021).

       Akbar’s remaining arguments also do not save this appeal. He argues that
Interstate denied him a rental unit without due process, thereby offending 42 U.S.C.
§ 1983. But § 1983 governs only persons who act under color of state law. Akbar
contends that Interstate received federal tax credits. Even if that were enough to
transform Interstate into a government actor, it would make Interstate a federal actor
rather a state actor. C.f. L.P. v. Marian Cath. High Sch., 852 F.3d 690, 696–97 (7th Cir.
2017); Lewis v. Downey, 581 F.3d 467, 471 n.7 (7th Cir. 2009). And § 1983 does not reach
federal actors. See D.C. v. Carter, 409 U.S. 418, 424–25 (1973). Akbar also challenges a
discovery ruling issued by a magistrate judge. But he never objected to the ruling with
the district judge, so he waived his right to challenge it on appeal. See FED. R. CIV. P.
72(a).



                                                                               AFFIRMED